DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Note
The examiner notes that this office action replaces the previous office action dated 4/20/22 since claim 11 was not addressed in the office action dated 4/20/22. The period for reply is 3 months from the date of this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/22 is being considered by the examiner.

					Claim Status
	Claims 1-20 are pending and are examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 11, 12, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (WO 2013/076152), in view of Quo-Test® HbA1c Analyzer (https://www.ekfdiagnostics.com/quo-test.html, 2017)

Regarding Claim 1, Richter teaches a wafer for carrying a biological sample, the wafer comprising: a pair of circular discs (circular pairs would be The lancing device 208 has a generally disc like shape. The lancing device 208 includes an uppermost surface 303, a lowermost surface (not visible)); A second embodiment of a lancing device is shown in Figure 4. This lancing device may also be referred to as a test disc member 209. The test disc member 209 is similar in shape and construction to the lancing device 208 of the first embodiment described above. The test disc member 209 includes an uppermost surface 303, a lowermost surface (not visible) and a disc edge 305. Page 7, lines 26-30), and a gap between the discs adapted to receive a biological sample, wherein one of the discs has an opening which provides an inlet into the gap, and the opening comprises a recess, notch or channel in an edge of the one of the discs at an outer circumference of the wafer (Fig. 4, an edge 305; The blood collection part 315 has the function of drawing blood;  Fig. 2 The test disc member 209 further comprises a blood collection part 315 located at the edge of the test disc member 209. This may take any suitable form. For instance, it may comprise a laminated material. The blood collection part 315 has the function of drawing blood that is in contact with it into the test disc member 209 to a blood analyte measuring part 316, that adjoins the blood collection part 315, for example a part containing an enzyme for blood glucose measuring, or the like. Blood may be drawn through capillary action. The analyte measuring part 316 includes an enzyme that reacts chemically with blood in such a way that blood glucose level can be measured. The analyte measuring part 316 is connected to first to third contact pads 318 by first to third conductive tracks 317. Page 8, lines 13-19).  
Richter is silent to at least one of the discs is transparent.
Quo-Test® HbA1c Analyzer teaches the entire device is clear and transparent. Note in the pictures 1. Collect blood sample and 2. Insert sample into cartridge, the device is clear (transparent) and the blood sample can be visualized.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device such that at least one of the discs of Richter, is transparent, as taught by Quo-Test® HbA1c Analyzer, in order to visualize that the sample properly moves along within the device. 
	

Regarding Claim 2, modified Richter teaches the wafer of claim 1, wherein the gap is sized to pull a biological sample into the gap by capillary action (The blood collection part 315 has the function of drawing blood that is in contact with it into the test disc member 209 to a blood analyte measuring part 316, that adjoins the blood collection part 315, for example a part containing an enzyme for blood glucose measuring, or the like. Blood may be drawn through capillary action. Page 8, lines 15-19).  

Regarding Claim 11, modified Richter teaches the wafer of claim 1, wherein the discs are joined together (Richter teaches in Fig. 2, a top surface and a bottom surface which would represent the discs joined together. Additionally, As previously mentioned, the cartridge may contain a plurality of test disc members 209. These test disc members 209 may be separated from one another by action of a spacer member provided on the underside of each test disc member 209.  When plural test disc members 209 are stacked together, the spacer member provides separation between the upper surface 303 of one test disc member and the lower surface 304 of the test disc member that is directly above it. See page 13, lines 8-20).

Regarding Claim 12, Richter teaches a wafer for carrying a biological sample, the wafer comprising: a pair of plates, and a gap between the plates adapted to receive a biological sample, wherein a first one of the plates has an opening which provides an inlet into the gap, the opening comprises a recess in a face of the first one of the plates, and the recess extends to an edge of the first one of the plates at an outer edqe of the wafer (Fig. 2 The test disc member 209 further comprises a blood collection part 315 located at the edge of the test disc member 209. This may take any suitable form. For instance, it may comprise a laminated material. The blood collection part 315 has the function of drawing blood that is in contact with it into the test disc member 209 to a blood analyte measuring part 316, that adjoins the blood collection part 315, for example a part containing an enzyme for blood glucose measuring, or the like. Blood may be drawn through capillary action. The analyte measuring part 316 includes an enzyme that reacts chemically with blood in such a way that blood glucose level can be measured. The analyte measuring part 316 is connected to first to third contact pads 318 by first to third conductive tracks 317. Page 8, lines 13-19).  
Richter is silent to wherein at least one of the plates is transparent.
Quo-Test® HbA1c Analyzer teaches the entire device is clear and transparent. Note in the pictures 1. Collect blood sample and 2. Insert sample into cartridge, the device is clear (transparent) and the blood sample can be visualized.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device such that at least one of the plates of Richter, is transparent, as taught by Quo-Test® HbA1c Analyzer, in order to visualize that the sample properly moves along within the device. 

Regarding Claim 18, modified Richter teaches the wafer of claim 12, wherein the first one of the plates is a disc, and the edge of the first one of the plates is circular around at least a majority of its circumference (The test disc member 209 is circular).  

Regarding Claim 19, modified Richter teaches a method of loading a biological sample into a wafer according to claim 1, the method comprising introducing the sample into the gap via the opening so that the sample is pulled into the gap by capillary action (The blood collection part 315 has the function of drawing blood that is in contact with it into the test disc member 209 to a blood analyte measuring part 316, that adjoins the blood collection part 315, for example a part containing an enzyme for blood glucose measuring, or the like. Blood may be drawn through capillary action.).  

Regarding Claim 20, modified Richter teaches the method of claim 19, wherein the sample is pulled into the gap by capillary action to form a cell monolayer (The blood collection part 315 has the function of drawing blood that is in contact with it into the test disc member 209 to a blood analyte measuring part 316, that adjoins the blood collection part 315, for example a part containing an enzyme for blood glucose measuring, or the like. Blood may be drawn through capillary action. Blood inherently has various blood cells within it and would form a cell monolayer when it reaches areas where measurements are made such as the analyte measuring part.)

Claims 3, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (WO 2013/076152), in view of Quo-Test® HbA1c Analyzer (https://www.ekfdiagnostics.com/quo-test.html, 2017, and further in view of Chou (US Pub 2018/0246089).
Regarding Claims 3, 4, and 5, modified Richter teaches the wafer of claim 1, and the thickness of the disc, which is equal to the height of the disc edge 305, is between 0.5 millimetres and 1 millimetre (the examiner notes therefore the gap size could be equal or less than the size of the disc). 
However, Richter is silent to a size of the gap is less than 200 µm, a size of the gap is less than 20 µm, and a size of the gap is greater than 1 µm or greater than 2 µm.
Chou teaches in the related art of blood. [1594] (FIG. 31.a). For a confinement gap of 2 um, the optical microscopy image shows that all blood cells (RBCs. WBCs, PLTs) are separated from each other in the sample plane (i.e. no overlap). [1595] However, at 2.2 um gap, some RBCs start to overlap with another RBCs, but there is no observable platelet overlap. A possible reason is that there is not enough space for platelets to overlap with PLT. For 2.6 um and 3 um gaps, more RBC's overlap, triple RBCs overlaps become visible, and the platelets overlap with RBCs. These overlaps increase with the gap. Counting blood cells by imaging is possible at the gap of 2.2, 2.6 and 3 um, but accuracy is getting poorer with the increasing gap. At 5 um and 10 um gap, massive numbers of cells overlap (e.g. coagulated), rouleaux of RBCs are visible, and many RBCs have a narrow elliptical shape, which is due to the rotation of the RBCs relative to the imaging plane (the large gap makes the rotation possible). Clearly, it is extremely difficult, if not impossible, to accurately count the blood cells at these gaps.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured a size of the gap in the device of modified Richter, to be less than 200 µm, a size of the gap is less than 20 µm, and a size of the gap is greater than 1 µm or greater than 2 µm, as taught by Chou, in order to allow red blood cells to travel through the gap and not get clogged or overlap, as taught by Chou in [1595].

Regarding Claim 6, modified Richter teaches the wafer of claim 4.
Richter is silent to the size of the gap is a mean size of the gap, a maximum size of the gap, a size of the gap at an open circular outer periphery of the gap, or a size of the gap where the inlet meets the gap.
Chou teaches in the related art of blood. [1594] (FIG. 31.a). For a confinement gap of 2 um, the optical microscopy image shows that all blood cells (RBCs. WBCs, PLTs) are separated from each other in the sample plane (i.e. no overlap). [1595] However, at 2.2 um gap, some RBCs start to overlap with another RBCs, but there is no observable platelet overlap. A possible reason is that there is not enough space for platelets to overlap with PLT. For 2.6 um and 3 um gaps, more RBC's overlap, triple RBCs overlaps become visible, and the platelets overlap with RBCs. These overlaps increase with the gap. Counting blood cells by imaging is possible at the gap of 2.2, 2.6 and 3 um, but accuracy is getting poorer with the increasing gap. At 5 um and 10 um gap, massive numbers of cells overlap (e.g. coagulated), rouleaux of RBCs are visible, and many RBCs have a narrow elliptical shape, which is due to the rotation of the RBCs relative to the imaging plane (the large gap makes the rotation possible). Clearly, it is extremely difficult, if not impossible, to accurately count the blood cells at these gaps.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the size of the gap in the device of modified Richter, to be a size of the gap where the inlet meets the gap, as taught by Chou, leaving no space for other cells to overlap and unable to move, as taught by Chou in [1594].

Allowable Subject Matter
Claims 7-10 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
			Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the one or more spacers comprise an adhesive tape which joins the discs together.

The prior art does not teach or suggest wherein the recess has an outer end at the edge of the first one of the plates; an inner end opposite the outer end; a base which runs between the outer end and the inner end; and an open side opposite the base.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 5, filed 3/25/22, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 9 has been withdrawn. 

Applicant’s arguments, see pages 5-9, filed 3/25/22, with respect to the rejection(s) of claim(s) under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Richter (WO 2013/076152), in view of Quo-Test® HbA1c Analyzer (https://www.ekfdiagnostics.com/quo-test.html, 2017)

Applicant argued on page 5 that claim 1 requires a recess, notch or channel in an edge of the one of the discs at an outer circumference of the wafer. 
In response, the examiner notes that a new rejection based on the prior art of Richter is applied to teach the amended limitations of a blood collection device with an inlet and channel at the edge of an outer circumference of the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798